                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :              CRIMINAL ACTION
                            v.                    :              No. 11-36-7
                                                  :
AARON TYLER JOHNSON                               :
                                                  :


                                          ORDER
       This 15th day of July, 2021, for the reasons set forth in the accompanying Memorandum,

it is hereby ORDERED that Defendant’s Motion Pursuant to 18 U.S.C. 3582 (C)(l)(B) for the

Application of the First Step Act, ECF 480, is DENIED.




                                                    /s/ Gerald Austin McHugh
                                                   United States District Judge




                                              1
